[traithien10k123109ex1028001.jpg] [traithien10k123109ex1028001.jpg]




CTY CP ĐT & PT VẬN TẢI BIỂN TRÃI THIÊN

253 Khuông Việt, P. Phú Trung, Q. Tân Phú, Tp. HCM

TRAI THIEN SEA TRANSPORT

INVESTMENT AND DEVELOPMENT JSC

253 Khuong Viet, Phu Trung Ward, Tan Phu District, HCMC







Exhibit 10.28




TRAI THIEN SEA TRANSPORT INVESTMENT AND DEVELOPMENT

JOINT STOCK COMPANY




EMPLOYMENT AGREEMENT




THIS Employment Agreement (“Agreement”) is hereby entered into on 6th October,
2009, by and between Trai Thien Sea Transport Investment and Development Joint
Stock Company, a U.S corporation (FKA Develocap, Inc.) (“Company”), and Haley
Manchester, an individual, (Manchester)




Hợp Đồng Lao Động NÀY (“Hợp Đồng”) được lập nên vào ngày 6 tháng 10 năm 2009
giữa Công ty Cổ Phần Đầu Tư và Phát Triển Vận Tải Biển Trãi Thiên, một doanh
nghiệp Hoa Kỳ (FKA Develocap, Inc.) (“Công Ty”), và Haley Manchester
(Manchester), là một cá nhân




RECITALS

SỰ KIỆN




1.

Trai Thien Sea Transport Investment and Development Joint Stock Company is a
U.S. corporation (FKA Develocap, Inc.) and is sometimes herein referred to as
“Company”. The Company was initially incorporated in the State of Nevada and has
or will become authorized as publicly traded company by the United States
Security and Exchange Commission.  The Company’s principal place of business is
in the United States of America and the Company intends to have secondary places
of business in Vietnam and other locations as the Board of Directors may from
time to time

Công ty Cổ Phần Đầu Tư và Phát Triển Vận Tải Biển Trãi Thiên là một doanh nghiệp
Hoa Kỳ (FKA Develocap, Inc.) đôi lúc được nhắc đến là “Công Ty”. Ban đầu Công Ty
được thành lập ở Bang Nevada và đã hoặc sẽ được chứng nhận là một công ty được
giao dịch đại chúng bởi Ủy Ban Chứng Khoán Hoa Kỳ (SEC). Cơ sở kinh doanh chính
của Công Ty là tại Hoa Kỳ và Công Ty có kế hoạch phát triển thêm những cơ sở
kinh doanh thứ cấp tại Việt Nam và những nơi khác theo quyết định của Hội Đồng
Quản Trị vào từng thời điểm.




2.

The Company is engaged in the business of developing and managing real estate,
sea freight transport and maritime brokerage services in Vietnam and desires to
acquire qualified, experienced leadership in this endeavor.

Công Ty đang hoạt động trong lĩnh vực quản lý và phát triển bất động sản, vận
tải biển và các dịch vụ môi giới hàng hải tại Việt Nam và có nguyện vọng tìm
được một lãnh đạo trình độ và kinh nghiệm trong lĩnh vực này.




Based upon interviews and upon the resume of Manchester attached hereto as
Exhibit A, Manchester indicated that he has had considerable experience in the
public sector and as a corporate executive officer, including executive
responsibilities in highly focused, small companies and has accumulated
considerable executive and corporate expertise in management, assembling
enterprises, and managing new ventures.  Manchester has stated that he has
developed unique expertise regarding the component parts of public companies and
has gained valuable knowledge of the various knowledge and skill bases for this
enterprise.  Manchester’s resume indicates he is highly experienced in
Vietnamese socio-economic matters, Government policy and areas relating to
consumer trends, product distribution and market entry strategies.  Further he
is fluent speaking and writing in Vietnamese, and also speaks Japanese and Khmer
languages.

Dựa vào những cuộc phỏng vấn và sơ yếu lý lịch của Manchester được đính kèm
trong Phụ Lục A, Manchester nói rằng anh có một bề dày kinh nghiệm trong các
thành phần kinh tế đại chúng dưới cương vị một cán bộ điều hành, bao gồm các
chức vụ điều hành trong các công ty nhỏ có độ tập trung cao và đã thu thập được
khối lượng chuyên môn đáng kể về điều hành và doanh nghiệp trong các lĩnh vực
quản lý, tập hợp công ty và điều hành công ty mới. Manchester còn nói rằng anh
đã phát triển được nguồn chuyên môn độc đáo về các thành phần trong một công ty
đại chúng và tích lũy được những kiến thức và kỹ năng đa dạng, có giá trị cho
công ty này. Sơ yếu lý lịch của Manchester cho thấy anh rất có kinh nghiệm trong
những vấn đề về kinh tế - xã hội Việt Nam, về chính sách của Nhà Nước và những
lĩnh vực liên quan tới xu hướng tiêu dùng, phân phối sản phẩm cùng những chiến
lược xâm nhập thị trường. Thêm vào đó, anh có thể nói và viết tiếng Việt thông
thạo, đồng thời có thể nói tiếng Nhật Bản và Khmer.





--------------------------------------------------------------------------------

[traithien10k123109ex1028002.jpg] [traithien10k123109ex1028002.jpg]




CTY CP ĐT & PT VẬN TẢI BIỂN TRÃI THIÊN

253 Khuông Việt, P. Phú Trung, Q. Tân Phú, Tp. HCM

TRAI THIEN SEA TRANSPORT

INVESTMENT AND DEVELOPMENT JSC

253 Khuong Viet, Phu Trung Ward, Tan Phu District, HCMC







3.

In view of the foregoing, the Company, by and through its Board of Directors,
has determined that it desires to employ Manchester as its Chief Executive
Officer for the period set forth below.

Xét những điều trên đây, Công Ty thông qua Hội Đồng Quản Trị đã nhất trí rằng có
mong muốn được tuyển dụng Manchester vào vị trí Giám Đốc Điều Hành cho thời hạn
được nhắc đến bên dưới.




4.

Manchester desires to be employed by the Company as its Chief Executive Officer
under the terms and conditions herein.

Manchester cũng mong muốn được Công Ty tuyển dụng vào vị trí Giám Đốc Điều Hành
theo các điều khoản và điều kiện trong đây.




NOW, THEREFORE, in consideration of the foregoing recitals and of the mutual
covenants, promises, terms and conditions hereinafter set forth, the parties
hereto agree as follows:

CHÍNH VÌ VẬY, BÂY GIỜ, sau khi đã cân nhắc các sự kiện đã đề cập ở trên cũng như
các thỏa thuận, hứa hẹn, điều khoản và điều kiện giữa hai bên được nhắc đến
trong đây, các bên đã đồng ý những điều sau:




I.

EMPLOYMENT.

TUYỂN DỤNG




The Company hereby employs, engages and hires Manchester as its Chief Executive
Officer on the terms and conditions hereinafter set forth, and Manchester hereby
accepts such employment and agrees to perform such services and duties and to
carry out such responsibilities as hereinafter set forth.

Công Ty theo đó tuyển dụng, cam kết và thuê Manchester vào vị trí Giám Đốc Điều
Hành theo các điều khoản và điều kiện được đề cập ở đây, và Manchester theo đó
chấp thuận việc tuyển dụng và đồng ý thực hiện các công việc, nhiệm vụ và nghĩa
vụ như được đề cập dưới đây.




II.

TERMS OF EMPLOYMENT.

THỜI HẠN TUYỂN DỤNG




The term of employment under this Agreement is two (2) years, which shall
commence on 6th October, 2009 and terminate two (2) calendar years thereafter or
sooner as provided herein. Unless otherwise agreed in writing, subject to mutual
written agreement of the parties, continued employment of Manchester by the
Company after the initial two (2) year term, shall be for a term and on the
conditions to be agreed upon in writing by the parties prior to the expiration
of  this Agreement.

Thời hạn tuyển dụng theo Hợp Đồng là hai (2) năm bắt đầu từ ngày 06 tháng 10 năm
2009 và kết thúc sau hai (2) năm lịch hoặc có thể sớm hơn nếu được đề cập trong
đây. Trừ khi có sự đồng ý khác bằng văn bản và tùy thuộc vào việc thỏa thuận
giữa các bên, Manchester sẽ tiếp tục được Công Ty tuyển dụng sau thời hạn hai
(2) năm ban đầu, với thời hạn và các điều kiện được các bên đồng ý bằng văn bản
trước ngày Hợp Đồng này hết hạn.




III.  

SERVICES, DUTIES AND RESPONSIBILITIES.

CHỨC VỤ, NHIỆM VỤ VÀ TRÁCH NHIỆM




1.

Manchester will faithfully and to the best of his ability serve the company in
his capacity as its Chief Executive Officer, subject to the policy direction of
the Board of Directors of the Company.  Manchester shall perform such services
and duties as are customarily performed by one holding the position of Chief
Executive Officer of a public corporation.

Manchester với sự trung thực và khả năng cao nhất của mình sẽ phục vụ công ty
dưới cương vị là Giám Đốc Điều Hành, theo định hướng chính sách của Hội Đồng
Quản Trị Công Ty. Manchester sẽ thực thi các chức vụ và nhiệm vụ đó như bất kỳ
một người giữ chức vụ Giám Đốc Điều Hành thông thường khác trong một công ty đại
chúng.





EMPLOYMENT AGREEMENT, P. 2




--------------------------------------------------------------------------------

[traithien10k123109ex1028002.jpg] [traithien10k123109ex1028002.jpg]




CTY CP ĐT & PT VẬN TẢI BIỂN TRÃI THIÊN

253 Khuông Việt, P. Phú Trung, Q. Tân Phú, Tp. HCM

TRAI THIEN SEA TRANSPORT

INVESTMENT AND DEVELOPMENT JSC

253 Khuong Viet, Phu Trung Ward, Tan Phu District, HCMC







2.

As Chief Executive Officer, Manchester shall be responsible for the overall
management of the Company’s business, subject to direction from the Board of
Directors and/or its Chairman of the Board.  Manchester will devote his full
time, energy and skill during regular business hours to his employment with the
Company.  Such duties shall be rendered in Vietnam, and at such other place or
places as the Company shall in good faith require or as interests, needs,
business or opportunity of the Company shall require.  While occupying the
office of Chief Executive Officer, Manchester shall be responsible on a
continuing basis for the development, implementation and maintenance of a
business plan for the corporation and all activities defined therein.  He shall
be responsible for coordination of efforts of the corporate and subsidiary
officers and management teams and their respective staffs and for the
maximization of corporate performance and overall profitability of the
corporation and its respective subsidiaries; conditioned, however, upon the
Company’s providing sufficient funds for Manchester to so manage and regulate
the Company.  

Với cương vị là Giám Đốc Điều Hành, Manchester sẽ chịu trách nhiệm quản lý chung
tình hình kinh doanh của Công Ty theo định hướng của Hội Đồng Quản Trị và/hoặc
Chủ Tịch Của Hội Đồng. Manchester sẽ cống hiến toàn bộ thời gian, sức lực và kỹ
năng của mình cho Công Ty trong suốt giờ hành chính. Những nhiệm vụ đó sẽ được
thực hiện tại Việt Nam, và bất kỳ nơi nào mà Công Ty yêu cầu một cách hợp lý cho
lợi ích, nhu cầu, việc kinh doanh và cơ hội của Công Ty. Trong lúc tiếp quản văn
phòng Giám Đốc Điều Hành, Manchester sẽ chịu trách nhiệm phát triển, thực hiện
và duy trì kế hoạch kinh doanh một cách liên tục cho công ty cùng tất cả các
hoạt động được nhắc đến ở đây. Anh sẽ có trách nhiệm phối hợp mọi nỗ lực của
công ty, các cán bộ, đội ngũ điều hành cấp dưới và các nhân viên, nhằm tối ưu
hóa các thành tích và lợi nhuận của công ty và các công ty con tương ứng; nhưng
với điều kiện Công Ty cung cấp đủ tài chính cho Manchester thực hiện việc điều
hành và quản lý đó.




3.

Manchester shall be responsible for reporting in writing to the Board of
Directors on a timely and regular basis.

Manchester sẽ chịu trách nhiệm báo cáo thường xuyên và đúng hạn bằng văn bản đến
cho Hội Đồng Quản Trị.




4.

As Chief Executive Officer, Manchester shall be responsible for the development,
coordination and execution of all aspects of the operation as directed by the
Board of Directors.  Subject to the Company’s continuing ability to pay
Manchester’s salary on a regular basis as hereinafter provided, Manchester will
devote his full time, energy and skill  in providing the services and carrying
out the duties and responsibilities of his employment with the Company.  Such
duties shall be rendered at the principal place of business of the Company, in
Vietnam, and at such other places as the Company shall in good faith require or
as interests, needs, business or opportunity of the Company shall require.

Với cương vị là Giám Đốc Điều Hành, Manchester sẽ chịu trách nhiệm trong việc
phát triển, phối hợp và thực hiện mọi khía cạnh hoạt động của Công Ty dưới sự
chỉ đạo của Hội Đồng Quản Trị. Dựa vào khả năng Công Ty tiếp tục trả lương
thường xuyên cho Manchester như được đề cập dưới đây, Manchester sẽ cống hiến
toàn bộ thời gian, sức lực và kỹ năng nhằm phục vụ và thực hiện các nhiệm vụ
cũng như trách nhiệm công việc với Công Ty. Những nhiệm vụ đó sẽ được thực hiện
tại trụ sở làm việc chính của Công Ty, tại Việt Nam và bất kỳ nơi nào mà Công Ty
yêu cầu một cách hợp lý cho lợi ích, nhu cầu, việc kinh doanh và cơ hội của Công
Ty.




IV.

COMPENSATION.

THÙ LAO.




1.

Base Salary: The Company shall pay Manchester a base salary at the rate of One
Hundred Twenty Thousand US Dollars (US$120,000) per year, payable twice a month
on the first and fifteenth days of each month, commencing on the date of signing
this Agreement. Said salary payments will be subjected to withholding taxes,
e.g., Federal Income Tax, FICA, and State and/or Local Withholding Taxes or such
taxes as required to conform with United States tax regulations as the Company
shall be making payment of said salary from its headquarters location in the
United States.  

Lương cơ bản. Công Ty sẽ trả cho Manchester mức lương cơ bản là Một Trăm Hai
Mươi Ngàn Mỹ Kim (US$120,000) một năm, có thể trả hai lần một tháng vào ngày đầu
tiên và ngày 15 hàng tháng, bắt đầu từ ngày ký kết Hợp Đồng này. Việc thanh toán
lương kể trên sẽ tuân thủ theo các loại thuế thu nhập, như Thuế Thu Nhập Liên
Bang, FICA (Thuế Đóng Góp Bảo Hiểm Liên Bang), Thuế Thu Nhập Nội Địa Của Địa
Phương/Bang, hay những loại thuế được pháp luật thuế của Hoa Kỳ yêu cầu, bởi
Công Ty sẽ chi trả khoản lương trên từ trụ sở chính tại Hoa Kỳ.





EMPLOYMENT AGREEMENT, P. 3




--------------------------------------------------------------------------------

[traithien10k123109ex1028002.jpg] [traithien10k123109ex1028002.jpg]




CTY CP ĐT & PT VẬN TẢI BIỂN TRÃI THIÊN

253 Khuông Việt, P. Phú Trung, Q. Tân Phú, Tp. HCM

TRAI THIEN SEA TRANSPORT

INVESTMENT AND DEVELOPMENT JSC

253 Khuong Viet, Phu Trung Ward, Tan Phu District, HCMC







2.

 Incentive Bonus.  Upon successful completion of the first year of employment,
  Manchester shall be entitled to an incentive stock bonus of 75,000 restricted,
common stock of the Company, and upon successful completion of the second year
of employment Manchester shall be entitled to an additional incentive stock
bonus of 75,000 restricted, common stock of the Company  as approved by the
board of directors, at such time as the Stock Option And Award Plan is approved
by the stockholders of the Company.

Thưởng khuyến khích. Theo những thành công và mực độ hoàn thành công việc trong
năm tuyển dụng đầu tiên, Manchester sẽ được nhận phần thưởng tương đương 75,000
cố phiếu phổ thông bị giới hạn của Công Ty, cùng theo đó dựa vào những thành
công và mực độ hoàn thành công việc trong năm tuyển dụng thừ hai, Manchester sẽ
được nhận thêm 75.000 cố phiếu phổ thông bị giới hạn của Công Ty, như Hội Đồng
Quản Trị thông qua cùng với Chương Trình Quyền Chọn Và Phần Thưởng Bằng Chứng
Khoán được các cổ đông của Công Ty chấp thuận.




3.

Benefits.  As soon as it is financially able, as determined by the sole
discretion of the Board of Directors, the Company shall provide the following
benefits to Manchester:

Quyền lợi. Ngay khi có khả năng về tài chính, theo quyết định duy nhất của Hội
Đồng Quản Trị, Công Ty sẽ có những quyền lợi sau cho Manchester:

(a) Participation in a group medical plan;

Tham gia vào chương trình y tế của nhóm

(b) Comprehensive dental care plan;

Chương trình nha khoa tổng quát

(c) A leased vehicle and driver appropriate to the office of CEO of the Company
to be utilized on behalf of Company business.

Phương tiền và lái xe phù hợp được thuê cho văn phòng CEO của Công Ty, được dùng
trên danh nghĩa việc kinh doanh của Công Ty.




V.  

BUSINESS FACILITIES AND EQUIPMENT.

TRANG THIẾT BỊ PHỤC VỤ CÔNG VIỆC




The Company shall provide Manchester, or shall pay for, suitable work facilities
and adequate business accommodations, office equipment and devices as may be
reasonably necessary for Manchester to perform his services and carry out his
responsibilities and duties to the Company.

Công Ty sẽ trang bị hoặc sẽ trả mọi chi phí cho Manchester đối với các điều kiện
và địa điểm kinh doanh đầy đủ phục vụ công việc, các trang thiết bị văn phòng
cần thiết một cách hợp lý để Manchester có thể thực hiện chức vụ, nhiệm vụ và
trách nhiệm đối với Công Ty.




VI.

INDEMNIFICATION.  

QUY ĐỊNH BỒI HOÀN




The Company shall indemnify Manchester, his heirs, executors, administrators and
assigns, against, and he shall be entitled without further act on his part, to
be indemnified by the Company for, all expenses, including, but not limited to,
amounts of judgments, reasonable settlement of suits, attorney fees and related
costs of litigation, reasonably incurred by him in connection with or arising
out of any action, suit or cause of action against the Company and/or against
Manchester as a result of his having been, an officer and/or director of the
Company, or, at its request, of any other corporation which the Company owns or
of which the Company is a stockholder or creditor, whether or not he continues
to be such officer or director at the time of incurring said expenses.  Said
indemnity shall apply, but not be limited to, expenses incurred in respect to:

Công Ty sẽ bồi hoàn cho Manchester, người thừa kế, người thừa hành, quản trị
viên hay người được anh phân công mà không cần một hành động thêm nào từ phía
anh, các phí tổn bao gồm nhưng không giới hạn các khoản liên quan đến phán
quyết, xử kiện, chi phí luật sư và các khoản phí hợp lý liên quan đến tranh chấp
được khởi sự một cách hợp lý bởi anh liên quan tới hay bắt đầu từ bất kỳ hành
động, sự tố tụng hay nguyên nhân nào chống lại Công Ty và/hoặc chống lại
Manchester, bắt  nguồn từ việc Manchester là một cán bộ và/hoặc giám đốc của
Công Ty hoặc của bất cứ doanh nghiệp nào khác mà Công Ty sở hữu, là một cổ đông
hay là chủ nợ nếu được Công Ty yêu cầu, bất kể việc anh có tiếp tục giữ chức vụ
cán bộ hay giám đốc vào thời điểm phát sinh các chi phí nói trên. Việc bồi hoàn
trên sẽ được áp dụng nhưng không giới hạn cho những chi phí phát sinh sau:  





EMPLOYMENT AGREEMENT, P. 4




--------------------------------------------------------------------------------

[traithien10k123109ex1028002.jpg] [traithien10k123109ex1028002.jpg]




CTY CP ĐT & PT VẬN TẢI BIỂN TRÃI THIÊN

253 Khuông Việt, P. Phú Trung, Q. Tân Phú, Tp. HCM

TRAI THIEN SEA TRANSPORT

INVESTMENT AND DEVELOPMENT JSC

253 Khuong Viet, Phu Trung Ward, Tan Phu District, HCMC







1.

any matter in which he shall be finally adjudged in any such action, suit or
proceeding to be liable for  negligence in the performance of his duty as such
officer and/or director, or;

bất kỳ vấn đề nào trong đó anh sẽ chịu phán quyết cuối cùng trong các vụ kiện,
tố tụng, xét xử như vậy, có trách nhiệm đối với các sai phạm trong việc thực
hiện nhiệm vụ của mình với tư cách là cán bộ và/hay giám đốc nói trên, hoặc;




2.

any matter in which a settlement is effected to an amount in excess of the
amount of reasonable expenses incurred by or on behalf of Manchester in such
action, suit or proceeding to the point of final settlement and resolution.

bất kỳ vấn đề nào mà phán quyết có ảnh hưởng lớn hơn mức phí tổn hợp lý do
Manchester phát sinh hoặc phát sinh trên danh nghĩa của anh, trong vụ kiện hoặc
tố tụng đó, tính cho đến khi có phán quyết hay quyết định cuối cùng.      




Further, nothing in this section regarding indemnification shall be construed to
require or authorize the Company to indemnify Manchester against any liability
to which he would, but for settlement or comprise of such action, suit or
proceeding, be otherwise subject by reason of his gross negligence or
intentional misconduct in the performance of his duties as an officer and/or
director of the company. The foregoing right of indemnification shall not be
exclusive of other rights to which Manchester may be entitled.

Ngoài ra, không có quy định nào trong mục bồi hoàn này có thể được hiểu là yêu
cầu hay cho phép Công Ty bồi hoàn cho Manchester về bất kỳ nghĩa vụ nào anh bị
kết tội do những sai phạm trọng yếu hay cố ý làm sai trong quá trình thực hiện
nhiệm vụ với tư cách là cán bộ và/hay giám đốc của công ty, nếu không có phán
quyết cho các vụ kiện, tố tụng hay xét xử đó. Quyền được bồi hoàn nói trên sẽ
không nằm ngoài những quyền lợi khác mà Manchester có thể được hưởng.   




VII.  

BUSINESS EXPENSE REIMBURSEMENT.

HOÀN TRẢ CHI PHÍ HOẠT ĐỘNG




 The Company shall reimburse Manchester for all reasonable business expenses
incurred by him in the performance of his services, duties and responsibilities,
including but not limited to, transportation, travel expenses, board and room,
and other business expenses incurred within the scope of presentation to the
Company by Manchester of an itemized accounting of said expenses substantiated
by account books, receipts, bills and other documentation where applicable.  If
reimbursement, advances or allowances are based on permitted mileage or per diem
rates, then Manchester shall submit specification of relevant mileage,
destination, dates and other supporting information required for tax purposes.

Công Ty sẽ hoàn trả lại cho Manchester tất cả các khoản chi phí kinh doanh hợp
lý do anh phát sinh trong quá trình làm việc, thực hiện nhiệm vụ và nghĩa vụ,
bao gồm nhưng không giới hạn chi phí đi lại, chi phí ở và các khoản phí công
việc khác phát sinh trong phạm vi Manchester giải trình về các chi phí đó cho
Công Ty theo chuẩn kế toán, được minh chứng bởi các sổ tài khoản, biên lai, hóa
đơn và các văn bản khác có thể được áp dụng. Nếu được chi trả, khoản tiền được
ứng trước hay trợ cấp sẽ dựa trên chiều dài quãng đường đi cho phép được hoặc
tính theo ngày, sau đó Manchester sẽ nộp những bản ghi kỹ thuật về quãng đường
đi, nơi đến, ngày và các thông tin hỗ trợ cần thiết khác để tính thuế.




IX.  

VACATION.  

NGHỈ PHÉP




During the term of this Agreement, Manchester shall have the right to three (3)
weeks of paid vacation during each year.  Vacation time may be taken all at once
or in segments as desired by Manchester, subject to reasonable notice to the
Company for the purpose of coordinating work schedules.  Any vacation time shall
not be taken within the first six months of the employment period.

Such vacation is not cumulative from year to year.

Trong suốt thời hạn Hợp Đồng, Manchester có quyền hưởng ba (3) tuần nghỉ phép có
lương trong một năm. Thời hạn nghỉ phép có thể được sử dụng một lần hoặc chia
thành nhiều phần như Manchester mong muốn, kèm theo thông báo hợp lý tới Công Ty
nhằm sắp xếp thời gian làm việc. Những lần nghỉ phép không được diễn ra trong
vòng sáu tháng đầu của kỳ tuyển dụng.

Thời hạn nghỉ phép không được cộng dồn qua các năm.





EMPLOYMENT AGREEMENT, P. 5




--------------------------------------------------------------------------------

[traithien10k123109ex1028002.jpg] [traithien10k123109ex1028002.jpg]




CTY CP ĐT & PT VẬN TẢI BIỂN TRÃI THIÊN

253 Khuông Việt, P. Phú Trung, Q. Tân Phú, Tp. HCM

TRAI THIEN SEA TRANSPORT

INVESTMENT AND DEVELOPMENT JSC

253 Khuong Viet, Phu Trung Ward, Tan Phu District, HCMC







X.

TERMINATION OF EMPLOYMENT.

CHẤM DỨT HỢP ĐỒNG LAO ĐỘNG.




1.

Termination for Cause.  Generally.  Under this Agreement, the Company shall have
the right to terminate the employment of Manchester for cause, which shall
consist of two classes:  cause involving malfeasance on the part of Manchester,
and causes not involving malfeasance (no-fault).  Upon termination, all Company
property and credit cards in the possession and control of Manchester must be
returned to the Company.

Lý do Chấm dứt hợp đồng. Tổng quát. Theo Hợp Đồng này, Công Ty có quyền chấm dứt
hợp đồng lao động với Manchester vì hai lý do: lý do Manchester làm sai và lý do
không liên quan đến việc làm sai (không-có-lỗi). Trong trường hợp chấm dứt hợp
đồng, tất cả tài sản và thẻ tín dụng của Công Ty dưới sự sở hữu và quản lý của
Manchester phải được hoàn trả lại cho Công Ty.




2.

Malfeasance Termination for Cause.  In the event the employment of Manchester is
terminated on the grounds of malfeasance, then, in that event, all compensation,
including salary, stock options, bonuses, deferred compensation and benefits
cease immediately.  Termination for cause on grounds of malfeasance included,
but is not limited to, the following conduct:

Chấm dứt vì Lý do làm sai. Trong trường hợp hợp đồng lao động của Manchester bị
chấm dứt vì lý do làm sai thì tất cả các khoản thù lao bao gồm lương, quyền chọn
cổ phiếu, thưởng, phúc lợi trả sau và các quyền lợi khác sẽ ngay lập tức không
còn. Việc chấm dứt hợp đồng vì nguyên nhân làm sai này bao gồm nhưng không loại
trừ các việc sau:




(a)

Breach of any restrictive covenant contained herein against competition or
disclosure of trade secrets

Vi phạm bất cứ điều khoản mang tính giới hạn nào trong đây về việc đối đầu hay
tiết lộ các bí mật thương mại của Công Ty

(b)

Continued failure and refusal to carry out the duties and responsibilities of
office under this Agreement within a reasonable time following  written notice
from the Board of Directors requiring the subject performance;

Liên tục thất bại và từ chối thực thi các nhiệm vụ và trách nhiệm văn phòng theo
Hợp Đồng này trong khoảng thời gian hợp lý sau khi có văn bản thông báo từ Hội
Đồng Quản Trị yêu cầu việc thực thi trên.

(c)

Failure to cure a material breach of this Agreement within ten (10) days after
receiving written notice from the Board of Directors;

Thất bại trong việc sửa một vi phạm trọng yếu đối với Hợp Đồng này trong vòng
mười (10) ngày sau khi nhận được văn bản thông báo từ Hội Đồng Quản Trị.

(d)

Failure to cease conduct unbecoming the CEO of the Company after the receipt of
written notice from the Board of Directors to cease such conduct;

Thất bại trong việc từ bỏ một việc làm không thích hợp với tư cách Giám Đốc Điều
Hành Công Ty sau khi đã nhận được văn bản thông báo từ Hội Đồng Quản Trị yêu cầu
việc từ bỏ việc làm đó.

(e)

Commission of a felony.

Phạm một trọng tội.

 

No-Fault Termination. At no fault of Manchester, termination of employment
hereunder can occur as the result of death, disability, sale of the Company
(asset or stock sale), merger or consolidation, “takeover” of control and
operation of the business by an outside entity or group, or termination of the
business for any reason whatsoever.

Chấm dứt Không phải do làm sai. Trong trường hợp Manchester không có sai phạm,
việc chấm dứt hợp đồng ở đây có thể do cái qua đời, sự thương tật, việc Công Ty
bị bán đi (bán tài sản hay cổ phiếu), sáp nhập hay hợp nhất, việc một pháp nhân
hay tập thể bên ngoài tiếp quản quyền điều hành và việc hoạt động Công Ty, hay
việc chấm dứt kinh doanh bởi bất kỳ lý do nào khác.




3.

Rights, Options and Benefits Surviving No-Fault Termination Clause. In the event
of termination of Manchester’s employment for cause based upon any of the
no-fault reasons or events described in the foregoing subsection 2, except for
death or disability (see below), Manchester shall be entitled to the following
compensation under this agreement:




Quyeàn, Quyeàn Choïn vaø Quyeàn Lôïi ñoái vôùi vieäc Chaám Döùt Hôïp Ñoàng
Khoâng Do Sai Phaïm: Trong tröôøng hôïp chaám döùt hôïp ñoàng lao ñoäng vôùi
Manchester vì baát kyø lyù do khoâng-sai-phaïm naøo nhö ñöôïc giaûi trình trong
tieåu muïc 2 treân day, tröø tröôøng hôïp qua ñôøi hay taøn taät (xem bean
döôùi), thì Manchester seõ ñöôïc höôûng nhöõng ñeàn buø theo Hôïp Ñoàng nhö sau:





EMPLOYMENT AGREEMENT, P. 6




--------------------------------------------------------------------------------

[traithien10k123109ex1028002.jpg] [traithien10k123109ex1028002.jpg]




CTY CP ĐT & PT VẬN TẢI BIỂN TRÃI THIÊN

253 Khuông Việt, P. Phú Trung, Q. Tân Phú, Tp. HCM

TRAI THIEN SEA TRANSPORT

INVESTMENT AND DEVELOPMENT JSC

253 Khuong Viet, Phu Trung Ward, Tan Phu District, HCMC







(a)

Base salary for the entire term of this agreement

Löông cô baûn cho toaøn boä thôøi haïn Hôïp Ñoàng

(b)

Defered compensation vested at time of termination

Nhöõng khoaûn phuùc lôïi traû sau ñöôïc traû taïi thôøi ñieåm chaám döùt hôïp
ñoàng.




(c)

Company benefits including, but not limited to, group medical insurance,
comprehensive dental plan, life insurance, disability insurance, and car
allowance shall be continued for a period of three (3) months following such
termination of employment.

Nhöõng quyeàn lôïi töø coâng ty, bao goàm nhöng khoâng giôùi haïn baûo hieåm y
teá taäp theå, keá hoaïch veå nha khoa toång quaùt, baûo hieåm nhaân thoï, baûo
hieåm thöông taät, vaø trôï caáp xe hôi seõ vaãn ñöôïc tieáp tuïc trong trong
thôøi haïn ba (3) thaùng sau khi chaám döùt hôïp ñoàng naøy.




4.

Resignation or Withdrawal.  In the event Manchester’s employment is terminated
by his voluntary resignation or withdrawal, then, in that event, the following
will apply unless otherwise agreed between the parties in writing:

Từ chức hoặc Rút lui. Trong trường hợp hợp đồng với Manchester bị hủy do anh
chủ động từ chức hay rút lui, khi đó những điều sau đây sẽ được áp dụng trừ khi
có thỏa thuận bằng văn bản khác giữa các bên:




If such resignation or withdrawal occurs during the term of this Agreement, then
Manchester will be entitled to two (2) weeks salary following notice of
resignation or withdrawal. All rights to stock incentive bonuses (Section IV 2,
above) not granted or vested shall be forfeited. Medical, dental insurance, life
insurance, disability insurance and car allowance (Section IV 3, above) shall be
discontinued.

Nếu việc từ chức hoặc rút lui đó diễn ra trong thời hạn Hợp Đồng thì Manchester
sẽ  được nhận  lương cho hai (2) tuaàn  sau khi có thông báo về việc từ chức hay
rút lui. Mọi quyền lợi đối với phần cổ phiếu tặng thưởng (Mục IV 2 ở
trên) chöa ñöôïc traû hoaëc caáp sẽ bị hủy bỏ. Bảo hiểm y tế, nha khoa, bảo
hiểm nhân thọ, bảo hiểm thương tật và phụ cấp đi lại (Mục IV 3 ở
trên) sẽ bị mất.




5.

Death or Disability. In the event Manchester’s employment is terminated by death
or upon medical certification of total disability (“disability”), then the
following will apply in that respective event:

Qua đời hoặc Thương tật. Trong trường hợp hợp đồng lao động với Manchester bị
hủy bởi việc người lao động qua đời hoặc thương tật hoàn toàn được chứng nhận y
tế (“thương tật”), những điều sau đây sẽ được áp dụng cho từng trường hợp:




(a)

In the event of Manchester’s death, the Company shall:

-

Pay to Manchester’s estate an amount equal to Manchester’s base salary for three
(3) months

-  Pay to Manchester’s estate his deferred incentive stock bonuses compensation
(Section IV 2, above) vested at the time of death;

Trong trường hợp Manchester qua đời, Công Ty sẽ:

-

Trả cho phần di sản của Manchester số tiền tương đương với ba (3) tháng lương cơ
bản.

-

Trả cho phần di sản của Manchester phần cổ phiếu tặng thưởng trả sau vào
thời điểm qua đời (Mục IV 2 ở trên).




(b)

In the Event of Manchester’s disability, the Company shall:

-

Pay to Manchester an amount equal to Manchester’s base salary for three (3)
months next following determination of disability

-  Pay to Manchester his deferred incentive stock bonuses compensation (Section
IV 2, above) vested at the time of determination of disability

-

The Company shall continue providing the medical and dental benefits set forth
in Section IV 3 to Manchester for a period of 3 months following determination
of disability.





EMPLOYMENT AGREEMENT, P. 7




--------------------------------------------------------------------------------

[traithien10k123109ex1028002.jpg] [traithien10k123109ex1028002.jpg]




CTY CP ĐT & PT VẬN TẢI BIỂN TRÃI THIÊN

253 Khuông Việt, P. Phú Trung, Q. Tân Phú, Tp. HCM

TRAI THIEN SEA TRANSPORT

INVESTMENT AND DEVELOPMENT JSC

253 Khuong Viet, Phu Trung Ward, Tan Phu District, HCMC







Trong trường hợp Manchester bị thương tật, Công Ty sẽ:

-

Trả cho Manchester số tiền tương đương với ba (3) tháng lương cơ bản của anh sau
khi có xác nhận về thương tật.

-

Trả cho Manchester phần cổ phiếu tặng thưởng trả sau vào thời điểm chứng
nhận thương tật (Mục IV 2 ở trên)

-

Công Ty sẽ tiếp tục cung cấp những quyền lợi về y tế và nha khoa như được nhắc
tới trong Mục IV 3 cho Manchester trong thời hạn ba tháng sau khi có chứng nhận
thương tật.




XI.

RESTRICTIVE COVENANTS.

CÁC ĐIỀU KHOẢN GIỚI HẠN




1.

Confidential information. Manchester covenants not to disclose the following
specified confidential information to competitors or to others outside of the
scope of reasonably prudent business disclosure, at any time during or after the
termination of his employment by the Company.

Thông tin mật. Manchester thỏa thuận sẽ không công bố những thông tin mật được
nêu cụ thể sau đây cho các đối thủ cạnh tranh hoặc những người khác không thuộc
phạm vi kinh doanh có thể được tiết lộ thông tin một cách hợp lý, vào bất cứ
thời điểm nào trong hoặc sau khi chấm dứt hợp đồng lao động với Công Ty.




a.

Customers lists, contracts, and other sales and marketing information;

b.

Financial information, cost data;

c.

Formulas, trade secrets, processes and devices related to the operation of the
sea freight transport and maritime brokerage services;

d.

Supply sources, contracts;

e.

Business opportunities relating to developing new business for the Company;

f.

Proprietary plans, procedures, models and other proprietary information of the
Company.

a.

Danh sách khách hàng, các bản hợp đồng và các thông tin về bán hàng và marketing
khác

b.

Thông tin về tài chính và kinh phí;

c.

Công thức, bí quyết thương mại, quy trình và thiết bị liên quan đến hoạt động
của lĩnh vực vận tải biển và dịch vụ môi giới hàng hải;

d.

Nguồn cung ứng và hợp đồng liên quan;

e.

Cơ hội kinh doanh liên quan đến việc phát triển ngành kinh doanh mới của Công
Ty;

f.

Các kế hoạch doanh nghiệp, quy trình, mô hình và thông tin khác của Công Ty.




2.

Affirmative Duty to Disclose.  Manchester shall promptly communicate and
disclose to the Company to the extent reasonable all observations made,
information received, and data maintained relating to the business of the
Company obtained by him as a consequence of his employment by the Company.  All
written material, possession during his employment with the Company concerning
business affairs of the Company or any of its affiliates, are the sole property
of the Company and its affiliates, and Manchester is obligated to make
reasonably prompt disclosures of such information and documents to the Company,
and, further, upon termination of this Agreement, or upon request of the
Company, Manchester shall promptly deliver the same to the Company or its
affiliates, and shall not retain any copies of same.

Nghĩa vụ Công bố Thông tin. Manchester sẽ ngay lập tức liên lạc và thông báo cho
Công Ty trong chừng mực hợp lý về tất cả những điều quan sát được, thông tin
nhận được và dữ liệu bảo quản được liên quan đến việc kinh doanh của Công Ty, là
kết quả của quá trình anh làm việc tại Công Ty. Tất cả những văn bản tài liệu có
được trong quá trình làm việc tại Công Ty liên quan đến các vấn đề kinh doanh
của Công Ty hay các pháp nhân liên quan là tài sản duy nhất của Công Ty và các
pháp nhân liên quan, và Manchester bắt buộc phải thông báo ngay về những thông
tin và tài liệu đó cho Công Ty trong chừng mực hợp lý, xa hơn nữa là khi Hợp
Đồng này chấm dựt hoặc khi được Công Ty yêu cầu, Manchester sẽ ngay lập tức trao
lại những thứ trên cho Công Ty hay các pháp nhân liên quan, và sẽ không có bất
cứ bản sao nào được giữ lại.





EMPLOYMENT AGREEMENT, P. 8




--------------------------------------------------------------------------------

[traithien10k123109ex1028002.jpg] [traithien10k123109ex1028002.jpg]




CTY CP ĐT & PT VẬN TẢI BIỂN TRÃI THIÊN

253 Khuông Việt, P. Phú Trung, Q. Tân Phú, Tp. HCM

TRAI THIEN SEA TRANSPORT

INVESTMENT AND DEVELOPMENT JSC

253 Khuong Viet, Phu Trung Ward, Tan Phu District, HCMC







3.

Covenant Not to Compete.  For a period of three (3) years following the
termination of his employment with the Company, Manchester shall not work,
directly or indirectly, for a competitor of the Company, nor shall he himself
establish a competitive business.  This restrictive covenant shall be limited to
businesses that compete in the sea freight transport and maritime brokerage
services within Vietnam

Điều khoản về Không đối đầu. Trong vòng ba (3) năm sau khi kết thúc hợp đồng lao
động với Công Ty, Manchester sẽ không làm việc, dù trực tiếp hay gián tiếp, cho
một đối thủ cạnh tranh của Công Ty, cũng như bản thân không được thành lập một
doanh nghiệp cạnh tranh. Điều khoản này được giới hạn trong những doanh nghiệp
cạnh tranh với Công Ty trong lĩnh vực vận tải biển và dịch vụ môi giới hàng hải
trong Việt Nam.




4.

Material Harm Upon Breach.  The parties acknowledge the unique and secret nature
of the Company’s procedures for acquisition of related proprietary information,
and that material irreparable harm occurs to the Company if these restrictive
covenants are breached.  Further, the parties hereto acknowledge and agree that
injunctive relief is not an exclusive remedy and that an election on the part of
the Company to obtain an injunction does not preclude other remedies available
to the Company.

Thiệt hại Trọng yếu trong trường hợp Vi phạm. Các bên công nhận tính duy nhất và
bí mật của các thủ tục của Công Ty đối với việc nắm giữ thông tin doanh nghiệp
có liên quan, và rằng những thiệt hại trọng yếu không thể khắc phục được sẽ xảy
đến với Công Ty nếu những điều khoản giới hạn trên bị vi phạm. Hơn nữa, các bên
cũng công nhận và đồng ý rằng phán quyết của tòa án không phải là giải pháp duy
nhất, và việc Công Ty lựa chọn nhận một phán quyết của tòa án sẽ không cản trở
những giải pháp khác mà Công Ty có thể sử dụng.




5.

Arbitration.  Any controversy, claims, or matter in dispute occurring between
these parties and arising out of or relating to this Agreement shall be
submitted by either or both of the parties to arbitration administered by the
American Arbitration Association or its successor and said arbitration shall be
final and absolute.  The Commercial Arbitration Rules of the American
Arbitration Association shall apply subject to the following modifications:

Xét xử. Bất cứ tranh cãi, yêu cầu bồi thường hay tranh chấp nào giữa các bên,
được phát sinh từ hay liên quan đến Hợp Đồng này sẽ được nộp lên hội đồng xét xử
được giám sát bởi Hiệp Hồi Xét Xử Hoa Kỳ (AAA), hoặc cơ quan kế nhiệm của nó bởi
một hoặc cả hai bên, và phán quyết đó sẽ là cuối cùng và tuyệt đối. Các Luật Xét
Xử Về Thương Mại của Hiệp Hội Xét Xử Hoa Kỳ sẽ được áp dụng dựa trên những bổ
sung sau:




a.

The venue for said arbitration shall be Los Angeles, California, USA, and the
laws of the U.S. relating to arbitration shall apply to said arbitration.

b.

The decision of the arbitration panel may be entered as a judgment in any court
of the general jurisdiction in any state of the United States or elsewhere.

a.

Nơi xét xử sẽ là Los Angeles, Caliornia, Hoa Kỳ, và những luật pháp liên quan
của Hoa Kỳ sẽ được áp dụng trong xét xử.

b.

Quyết định của hội đồng xét xử được xem như phán quyết của bất kỳ tòa án có thẩm
quyền chung của bất kỳ bang nào của Hoa Kỳ hoặc nơi nào khác.




XII.

NOTICE.

THÔNG BÁO




Except as otherwise provided herein, all notices required by this Agreement as
well as any other notice to any party hereto shall be given by certified mail
(or equivalent), to the respective parties as required under this Agreement or
otherwise, to the following addresses indicated below or to any change of
address given by a party to the others pursuant to the written notice.

Ngoại trừ được đề cập khác đi trong đây, tất cả các thông báo được yêu cầu bởi
Hợp Đồng này cũng như bất kỳ thông báo nào khác đến một bên bất kỳ phải được gửi
bằng thư đảm bảo (hoặc các hình thức tương đương) đến bên tương ứng theo như yêu
cầu của Hợp Đồng, hoặc đến những địa chỉ được đề cập dưới đây, hoặc bất kỳ địa
chỉ nào khác đã được thay đổi bởi một bên đã có thông báo bằng văn bản đến cho
các bên kia.





EMPLOYMENT AGREEMENT, P. 9




--------------------------------------------------------------------------------

[traithien10k123109ex1028002.jpg] [traithien10k123109ex1028002.jpg]




CTY CP ĐT & PT VẬN TẢI BIỂN TRÃI THIÊN

253 Khuông Việt, P. Phú Trung, Q. Tân Phú, Tp. HCM

TRAI THIEN SEA TRANSPORT

INVESTMENT AND DEVELOPMENT JSC

253 Khuong Viet, Phu Trung Ward, Tan Phu District, HCMC







COMPANY:

Trai Thien Sea Investment and Development Joint StockCompany

CÔNG TY:

Công Ty Cổ Phần Đầu và Phát Triển Biển Trãi Thiên




MANCHESTER:

Haley Manchester




/s/ Haley Manchester                            




XIII.

GENERAL PROVISIONS.

ĐIỀU KHOẢN CHUNG




1.

Entire Agreement.  This Agreement constitutes and is the entire Agreement of the
parties and supersedes all other prior understandings and/or Agreements between
the parties regarding the matters herein contained, whether verbal or written.

Toàn bộ Hợp đồng. Hợp Đồng này tạo thành và chính là toàn bộ Thỏa Thuận của
các bên, thay thế tất cả các hiểu biết và Thỏa Thuận trước đây giữa các bên về
những vấn đề được đề cập ở đây, bất kể chúng dưới dạng nói hay viết.

2.

Amendments.  This Agreement may be amended only in writing signed by both
parties.

Sửa đổi. Hợp Đồng này chỉ có thể được sửa đổi bằng văn bản có chữ ký của cả hai
bên.

3.

Assignment. No party of this Agreement shall be entitled to assign his or its
interest herein without the prior written approval of the other party.

Ủy nhiệm. Không bên nào trong Hợp Đồng này được quyền ủy nhiệm lại các quyền lợi
của mình khi chưa có sự chấp thuận bằng văn từ bên kia.

4.

Execution of Other Documents.  Each of the parties agree to execute any other
documents reasonably required to fully perform the intentions of this Agreement.

Thi hành những Văn kiện khác. Mỗi bên đồng ý thi hành bất kỳ văn kiện nào khác
nhằm hoàn thành một cách hợp lý Hợp Đồng này.

5.

Binding Effect.  This Agreement shall inure to and be binding upon the parties
hereto, their agents, employees, heirs, personal representatives, successors and
assigns.

Hiệu lực Ràng buôc. Hợp Đồng này sẽ có hiệu lực và ràng buộc đối với các bên
được đề cập, các đại lý, nhân viên, người thừa kế, đại diện cá nhân, người kế
nhiệm và người được ủy quyền của họ.

6.

No Waiver of Future Breach.  The failure of one party to insist upon strict
performance or observation of this Agreement shall not be a waiver of any future
breach or of any terms or conditions of this Agreement.

Không có Miễn trừ đối với Vi phạm trong tương lai. Việc một bên không yêu cầu
thi hành hay tuân thủ một cách nghiêm túc Hợp Đồng này không phải là một miễn
trừ đối với bất kỳ vi phạm nào cũng như việc vi phạm bất kỳ điều khoản hay điều
kiện nào trong Hợp Đồng này.

7.

Execution of Multiple Originals.  Two (2) original counterparts of this
Agreement shall be executed by these parties.

Chấp hành các Bản gốc. Hai (2) bản gốc của Hợp Đồng này sẽ được chấp hành bởi
những bên liên quan.

8.

Governing Law.  This Agreement shall be governed and interpreted by the laws of
the United States of America.

Luật Chi phối. Hợp Đồng này bị chi phối và hiểu theo luật pháp của Hợp Chủng
Quốc Hoa Kỳ.

9.        

Severability.  In the event any provision or section of this Agreement conflicts
with the applicable law, such conflict shall not affect the provisions of the
Agreement which can be given effect without the conflicting provisions.

Tính cục bộ.Trong trường hợp bất kỳ điều khoản hay chương mục nào của Hợp Đồng
này mâu thuẫn với luật pháp hiện hành, những mâu thuẫn đó sẽ không ảnh hưởng đến
hiệu lực của các điều khoản khác khi chúng vẫn có hiệu lực mà không cần đến các
điều khoản bị mâu thuẫn.





EMPLOYMENT AGREEMENT, P. 10




--------------------------------------------------------------------------------

[traithien10k123109ex1028002.jpg] [traithien10k123109ex1028002.jpg]




CTY CP ĐT & PT VẬN TẢI BIỂN TRÃI THIÊN

253 Khuông Việt, P. Phú Trung, Q. Tân Phú, Tp. HCM

TRAI THIEN SEA TRANSPORT

INVESTMENT AND DEVELOPMENT JSC

253 Khuong Viet, Phu Trung Ward, Tan Phu District, HCMC







WHEREFORE, this Agreement is hereby executed and made effective the day and year
first above written.

DO ĐÓ, Hợp Đồng này được thực thi và có hiệu lực vào ngày và năm được đề cập đầu
tiên trong đây.




COMPANY:

Trai Thien Sea Transport Investment and Development Joint Stock Company

CÔNG TY:

Công Ty Cổ Phần Đầu Tư và Phát Triển Vận Tải Biển Trãi Thiên







     BY /s/ Khanh Quoc Nguyen                                             

Khanh Quoc Nguyen, Chairman of the Board

Nguyễn Quốc Khánh, Chủ Tịch Hội Đồng Quản Trị







MANCHESTER:    /s/ Haley Manchester                            

                                 Haley Manchester

 





EMPLOYMENT AGREEMENT, P. 11


